Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   DETAILED ACTION    
 Claims 1-20 are allowed.  
This action/allowance is in response to Applicant's claim amendments and remarks filed on 12/29/2021.
  
     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art Bashar et al. (2015/0195849) para [0080] discloses primary synchronization signal (PSS) are transmitted on sub frames 0 and 5. Secondary synchronization signal (SSS) are transmitted in sub frames 1 and 6. System information block (SIB)-1 is transmitted on subframe 5. Seo et al. (2014/0050206) para [0088] discloses contiguous spectrum [0108] [0151] [0179] discloses primary synchronization signal anchor (=SS anchor) and UE detecting a synchronization signal. para [0020] [0168] [0117] discloses obtaining serving cell identification from an SS sequence carried in the detected primary SS anchor para [0161] discloses a signaling of coding chain rate matching patterns. KIM et al. (2017/0150330) para [0448] UE 1 select UE that transmits the synchronization signal as the anchor UE for connection with the group. Beale (2014/0044027) para [0061] discloses virtual carrier, para [0031] [0067] discloses 

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “the primary SS anchor is configured with a physical channels carrying system information (Sl) for a random-access channel (RACH) and “receiving one or more virtual carrier (VC) configurations including a signaling of coding chain rate matching patterns for the one or more VCs from the serving cell” with the claim invention as a whole. 

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claim 11 mutatis mutandis. Accordingly, claims 2-10 and 12-20 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/           Examiner, Art Unit 2471